Exhibit 10.2
 
EXECUTIVE EMPLOYMENT AGREEMENT


This Executive Employment Agreement (the “Agreement”), entered into and
effective as of April 30, 2014 (the “Effective Date”), is by and between Issuer
Direct Corporation, a Delaware corporation (the “Company”), and Wesley Pollard,
an individual (the “Executive”).  The Company and the Executive shall sometimes
be referred to herein as the “Parties”.


BACKGROUND
 
A.           The Executive has served as the Company’s full-time Chief Financial
Officer since August 2013 and as its part-time Chief Financial Officer since
December 2009.
 
B.           The Company and the Executive desire to set forth in writing the
terms and conditions of their agreement and understanding with respect to the
employment of the Executive as its Chief Financial Officer from the Effective
Date forward.
 
C.           The Company and the Executive have previously entered into that
certain Indemnity Agreement dated October 2, 2013 (the “Indemnity Agreement”),
the terms of which shall not be superseded or modified by this Agreement.
 
The parties, intending to be legally bound, hereby agree as follows:


1. Employment.  The Company hereby agrees to employ Executive as Chief Financial
Officer and Executive hereby accepts such employment upon the terms and
conditions set forth herein and agrees to perform duties as assigned by the
Company.  The Executive’s employment, as provided herein, shall commence on the
Effective Date and shall continue until terminated pursuant to Section 8
(“Term”). It is understood and agreed by the Company and Executive that this
Agreement does not contain any promise or representation concerning the duration
of Executive’s employment with the Company. Executive specifically acknowledges
that his employment with the Company is at-will and may be altered or terminated
by either Executive or the Company at any time, with or without cause and/or
with or without notice.  For the purposes of this Agreement, the term “Company
Group” shall include any and all subsidiaries of the Company in which the
Company owns at least a 20% equity interest.


2. Duties.  Executive shall render exclusive, full-time services to the Company
as its Chief Financial Officer.  The Executive shall report to the Company’s
Chief Executive Officer and Board of Directors (the “Board”).  Executive’s
responsibilities, title, working conditions, location, duties and/or any other
aspect of Executive’s employment may be changed, added to or eliminated during
his employment at the sole discretion of the Company.  During the Term of this
Agreement, the Executive shall devote his best efforts and his full business
time, skill and attention to the performance of his duties on behalf of the
Company and the Company Group.


3. Policies and Procedures.  Executive agrees that he is subject to and will
comply with the policies and procedures of the Company, as such policies and
procedures may be modified, added to or eliminated from time to time at the sole
discretion of the Company, except to the extent any such policy or procedure
specifically conflicts with the express terms of this Agreement.  Executive
further agrees and acknowledges that any written or oral policies and procedures
of the Company do not constitute contracts between the Company and Executive.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Salary. For all services rendered and to be rendered hereunder, the Company
agrees to pay to the Executive, and the Executive agrees to accept a salary of
$160,000 per annum (“Base Salary”). Any such salary shall be payable in
accordance with the Company’s normal payroll practice and shall be subject to
such deductions or withholdings as the Company is required to make pursuant to
law, or by further agreement with the Executive.  The Base Salary shall be
reviewed annually by the Board or Compensation of the Board during the first
fiscal quarter for increase (but not decrease, except as permitted under Section
8(c)(ii) below) as part of its annual compensation review (which review shall
include compensation under Sections 5 and 6 below), and any increased amount
shall become the Base Salary under this Agreement.
 
5. Incentive Compensation.  During the Term, the Executive shall be eligible to
receive annual bonus compensation in an initial amount equal to thirty-five
percent (35%) of the Base Salary upon the achievement of reasonable target
objectives and performance goals both of the Company and the Executive as may be
determined by the Board or the Compensation Committee of the Board in
consultation with the Executive.  Such target objectives and performance goals
are to be established on or before the end of the first quarter of the fiscal
year to which the bonus relates (the “Bonus Plan”) and the Executive must
continue to be an employee of the Company on the bonus payment date determined
under the Bonus Plan in order to receive any payment under the Bonus Plan;
provided, however, such bonus payment date shall be no later than fifteen days
after the filing of the Company’s Form 10-K with the Securities and Exchange
Commission.
 
6. Potential Additional Equity Grants.   During the Term and pursuant to the
Company’s 2010 Equity Incentive Plan or any successor equity incentive plan (the
“Plan”), the Executive may receive additional equity grants, solely at the
discretion of the Board or the Compensation Committee of the Board, which grants
will be subject to a separate award agreement between the Company and the
Executive under the Plan.
 
7. Other Benefits. While employed by the Company as provided herein:
 
(a) Executive and Employee Benefits. The Executive shall be entitled to all
benefits to which other executive officers of the Company are entitled, on terms
comparable thereto, including, without limitation, participation in pension and
profit sharing plans, 401(k) plan, group insurance policies and plans, medical,
health, vision, and disability insurance policies and plans, and the like, which
may be maintained by the Company for the benefit of its executives. The Company
reserves the right to alter and amend the benefits received by Executive from
time to time at the Company’s discretion.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Expense Reimbursement.  The Executive shall receive, against presentation of
proper receipts and vouchers, reimbursement for direct and reasonable
out-of-pocket expenses incurred by him in connection with the performance of his
duties hereunder (including expense relating to the Executive’s continuing legal
education for his certified public accounting requirements up to $4,000 on an
annual basis), according to the policies of the Company and subject to the
approval of the Chief Executive Officer of the Company.
 
(c) Vacation.  The Executive shall be entitled to three weeks paid personal time
off per 12-month period (including vacation) according to the Company’s personal
time off policy.  No untaken personal time off may be carried over to a
subsequent year.  Sick time shall not be limited by this Section 7(c) and shall
be governed by the Company’s policies for sick leave.
 
8. Termination.  Executive and the Company each acknowledge that either party
has the right to terminate Executive’s employment with the Company at any time
for any reason whatsoever, with or with cause or advance notice pursuant to the
following:
 
(a) Voluntary Resignation by Executive, Termination for Cause or Death.  In the
event the Executive (i) voluntary terminates his employment with the Company
(other than for Good Reason as defined below), (ii) is terminated by the Company
for Cause (as defined below), or (iii) shall die during the period of his
employment hereunder, the Company’s obligation to make payments hereunder shall
cease upon the date of such termination and the Company’s obligation to make
payments hereunder shall cease upon such termination, except the Company shall
pay Executive (a) any salary earned but unpaid prior to termination and all
accrued but unused personal time, and (b) any business expenses that were
incurred but not reimbursed as of the date of termination.  Vesting of any
option grants shall immediately cease on the date of termination.
 
(b) Termination by Disability.  In the event Executive shall become permanently
disabled, as evidenced by notice to the Company of Executive’s inability to
carry out his job responsibilities for a continuous period of more than three
months, Executive’s employment shall cease on such day but the Company shall
continue (i) to make payment to Executive based on the then Base Salary for a
period of six months (in accordance with the Company’s general payroll policy)
commencing on the first payroll period following the fifteenth day after
termination of employment and (ii) to provide substantially similar coverage
under the Company’s then current medical, health, and vision insurance plans to
the Executive and his eligible dependents for a period of six months provided
that Executive continues to make any required employee contribution (the
“Severance Benefits”), in addition to any accrued but unpaid salary and
unreimbursed expenses prior to the date of termination.  Vesting of any option
grants shall continue to vest pursuant to the schedule and terms previously
established during the six month severance period.  Subsequent to the six month
severance period the vesting of any option grants shall immediately cease.
 
(c) Termination by the Company without Cause.  The Company will have the right
to terminate Executive’s employment with the Company at any time without
Cause.  In the event Executive is terminated without Cause or resigns for Good
Reason (as defined below), and upon the execution of a full general release by
Executive (“Release”), releasing all claims known or unknown that Executive may
have against Company as of the date Executive signs such Release, and upon the
written acknowledgment of his continuing obligations under this Agreement,
Company shall continue to make the Severance Benefits, in addition to any
accrued but unpaid salary and unreimbursed expenses prior to the date of
termination; provided, however, that in the event Executive’s employment is
terminated under this Section 8(c) within twelve months after a Corporate
Transaction, the Severance Benefits period shall be increased from six months to
twelve months and any then unvested options held by Executive shall immediately
vest and become exercisable for a period equal to the earlier of (i) six months
from termination or (ii) the expiration of such option grant pursuant to its
original terms.
 
 
 

--------------------------------------------------------------------------------

 
 
i. “Cause” means termination of the Executive’s employment because of the
Executive’s: (i) commission of fraud, misappropriation or embezzlement related
to the business or property of the Company; (ii) conviction for, or guilty plea
to, or plea of nolo contendere to, a felony or crime of similar gravity in the
jurisdiction in which such conviction or guilty plea occurs; (iii) material
breach by the Executive of this Agreement, and the duties described therein, or
any other agreement to which the Executive and the Company or a member of the
Company Group are parties, including, without limitation, wrongful disclosure of
Confidential Information; (iv) commission by the Executive of acts that are
dishonest and demonstrably injurious to a member of the Company Group,
monetarily or otherwise; (v) any violation by the Executive of any fiduciary
duties owed by him to the Company or a member of the Company Group that causes
injury to the Company, other than breaches of fiduciary duty also committed by
other officers and members of the Board based on actions taken after
consultation with, and the advice of, legal counsel; and (vi) willful or
material violation of, or willful or material noncompliance with, any securities
law, rule or regulation or stock exchange listing rule adversely affecting the
Company including without limitation if the Executive has undertaken to provide
any chief financial officer or principal financial officer certification
required under the Sarbanes-Oxley Act of 2002, including the rules and
regulations promulgated thereunder (the “Sarbanes-Oxley Act”), and he willfully
or materially fails to take reasonable and appropriate steps to determine
whether or not the certificate was accurate or otherwise in compliance with the
requirements of the Sarbanes Oxley Act.
 
ii. “Good Reason” means the occurrence of any of the following without the
written consent of the Executive: (i) any duties, functions or responsibilities
are assigned to the Executive that are materially inconsistent with the
Executive’s duties, functions or responsibilities with the Company as
contemplated or permitted by this Agreement; (ii) material diminution in
Executive’s duties; (iii) the Base Salary or the annual incentive plan
opportunity expressed as a percentage of Base Salary of the Executive is
materially reduced, unless a reduction is as part of an overall cost reduction
program that affects all senior executives of the Company and does not
disproportionately affect the Executive, or (iii) relocation of the Executive’s
principal place of employment to a place that increases his one-way commute by
more than fifty (50) miles as compared to Morrisville, North Carolina prior to
such relocation.
 
iii. “Corporate Transaction” shall have the meaning set forth in the 2010 Equity
Incentive Plan of the Company.
 
9. 409A Compliance.  This Agreement is intended to comply with the short-term
deferral rule under Treasury Regulation Section 1.409A-1(b)(4) and be exempt
from Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
and shall be construed and interpreted in accordance with such intent, provided
that, if any severance provided at any time hereunder involves non-qualified
deferred compensation within the meaning of Section 409A of the Code, it is
intended to comply with the applicable rules with regard thereto and shall be
interpreted accordingly.  A termination of employment shall not be deemed to
have occurred for purposes of any provision of this letter providing for the
payment of any amounts or benefits upon or following a termination of employment
that are considered “nonqualified deferred compensation” under Section 409A of
the Code unless such termination is also a “separation from service” within the
meaning of Section 409A of the Code and, for purposes of any such provision of
this letter, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.” If you are deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B) of the Code, then with regard to any payment that is
considered non-qualified deferred compensation under Section 409A of the Code
payable on account of a “separation from service,” such payment or benefit shall
be made or provided at the date which is the earlier of (A) the date that is
immediately following the expiration of the six (6)-month period measured from
the date of your “separation from service”, and (B) the date of your death (the
“Delay Period”).  Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this paragraph (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to you in a lump sum, and any remaining payments and
benefits due under this letter shall be paid or provided in accordance with the
normal payment dates specified for them herein.  For purposes of Section 409A of
the Code, your right to receive any installment payments pursuant to this letter
shall be treated as a right to receive a series of separate and distinct
payments.  In no event may you, directly or indirectly, designate the calendar
year of any payment to be made under this letter that is considered
non-qualified deferred compensation.  In the event the time period for
considering any release and it becoming effective as a condition of receiving
severance shall overlap two calendar years, no amount of such severance shall be
paid in the earlier calendar year.
 
 
 

--------------------------------------------------------------------------------

 
 
10. Proprietary and Other Obligations.
 
(a) Confidential Information. During the period of the Executive’s employment
with the Company and at all times thereafter, the Executive shall hold in
secrecy for the Company Group all Confidential Information (as defined below)
that may come to his knowledge, may have come to his attention or may have come
into his possession or control while employed by the Company. Notwithstanding
the preceding sentence, the Executive shall not be required to maintain the
confidentiality of any Confidential Information which (a) is or becomes
available to the public or others in the industry generally (other than as a
result of inappropriate disclosure or use by the Executive in violation of this
Section 10(a)) or (b) the Executive is compelled to disclose under any
applicable laws, regulations or directives of any government agency, tribunal or
authority having jurisdiction in the matter or under subpoena. Except as
expressly required in the performance of his duties to the Company under this
Agreement, the Executive shall not use for his own benefit or disclose (or
permit or cause the disclosure of) to any Person, directly or indirectly, any
Confidential Information unless such use or disclosure has been specifically
authorized in writing by the Company in advance. During the Executive’s
employment and as necessary to perform his duties under this Agreement, the
Company will provide and grant the Executive access to the Confidential
Information. The Executive recognizes that any Confidential Information is of a
highly competitive value, will include Confidential Information not previously
provided the Executive and that the Confidential Information could be used to
the competitive and financial detriment of the Company if misused or disclosed
by the Executive. The Company promises to provide access to the Confidential
Information only in exchange for the Executive’s promises contained herein,
expressly including the covenants in this Agreement.
 
For the purposes of this Agreement, “Confidential Information” means any trade
secrets and confidential and proprietary information acquired by the Executive
in the course and scope of his activities under this Agreement, including
information acquired from third parties, that (i) is not generally known or
disseminated outside the Company (such as non-public information), (ii) is
designated or marked by the Company as “confidential” or reasonably should be
considered confidential or proprietary, or (iii) the Company indicates through
its policies, procedures, or other instructions should not be disclosed to
anyone outside the Company. Without limiting the foregoing definitions, some
examples of Confidential Information under this Agreement include (a) matters of
a technical nature, such as scientific, trade or engineering secrets,
”know-how”, formulae, secret processes, inventions, and research and development
plans or projects regarding existing and prospective customers and products or
services, (b) information about costs, profits, markets, sales, customer lists,
customer needs, customer preferences and customer purchasing histories, supplier
lists, internal financial data, personnel evaluations, non-public information
about products or services of the Company (including future plans about them),
information and material provided by third parties in confidence and/or with
nondisclosure restrictions, computer access passwords, and internal market
studies or surveys and (c) and any other information or matters of a similar
nature.
 
(b) Inventions.  The Executive agrees that all right, title and interest in and
to any information, trade secrets, inventions, discoveries, developments,
derivative works, improvements, research materials and products made or
conceived by the Executive alone or with others during the course of the
Executive’s employment and relating to the financial industry, public company
disclosure (including XBRL filings), regulatory compliance, or investor
relations shall belong exclusively to the Company.  The Executive hereby
irrevocably waives in favor of the Company any and all copyright and moral
rights, and irrevocably assigns to the Company any and all legal rights, that
the Executive may have in respect of any such materials.  The Executive agrees
to execute any assignments and/or acknowledgements as may be requested by the
Company from time to time, at the expense of the Company, without any further
remuneration.
 
(c) Return of Documents and Property. Upon termination of the Executive’s
employment for any reason, the Executive (or his heirs or personal
representatives) shall immediately deliver to the Company (a) all documents and
materials containing Confidential Information (including without limitation any
“soft” copies or computerized or electronic versions thereof) or otherwise
containing information relating to the business and affairs of the Company
(whether or not confidential), and (b) all other documents, materials and other
property belonging to the Company that are in the possession or under the
control of the Executive.
 
(d) Non-disparagement.  The Executive agrees during and after the Term, he shall
not to knowingly disparage the Company, its subsidiaries or its officers,
directors, employees or agents in any manner that could be harmful to it or them
or its or their business, business reputation or personal reputation.  The
Company agrees during and after the Term, it shall instruct its officers,
directors, employees and agent not to knowingly disparage the Executive in any
manner that could be harmful to you or your business or personal
reputation.  This paragraph will not be violated by statements from either party
that are truthful, complete and made in good faith in required response to legal
process or governmental inquiry.
 
 
 

--------------------------------------------------------------------------------

 
 
11. Noncompetition and Non-solicitation.  Executive acknowledges that he will be
a member of executive and management personnel at the Company.
 
(a) Definitions.
 
i. “Competing Business” means any business or activity that (i) competes with
any member of the Company Group for which the Executive performed services or
the Executive was involved in for purposes of making strategic or other material
business decisions and (ii) involves (A) the same or substantially similar types
of products or services (individually or collectively) produced, manufactured,
marketed or sold by the Company during Term or (B) products or services so
similar in nature to that of the Company Group during Term (or that the Company
Group will soon thereafter offer) that they would be reasonably likely to
displace substantial business opportunities or customers of the Company.
 
ii. “Prohibited Area” means North America and the European Union, which
Prohibited Area the parties have agreed to as a result of the fact that those
are the geographic areas in which the Company Group conducts a preponderance of
their business and in which the Executive provides substantive services to the
Company Group expand during the Term.  The Prohibited Area shall also include
geographic areas in which members of the Company Group expand during the Term.
 
(b) Covenant Not to Compete.  Without the prior written consent of the Board
(which may be withheld in the Board’s sole discretion), so long as the Executive
is an employee of the Company or any other member of the Company Group and for a
6-month period thereafter (or, in the case of a Corporate Transaction under
Section 8(c), 12-month period) (the “Restricted Period”), the Executive agrees
that he shall not anywhere in the Prohibited Area, for his own account or the
benefit of any other, engage or participate in or assist or otherwise be
connected with a Competing Business. For the avoidance of doubt, the Executive
understands that this Section 11(b) prohibits the Executive from acting for
himself or as an officer, employee, manager, operator, principal, owner,
partner, shareholder, advisor, consultant of, or lender to, any individual or
other Person that is engaged or participates in or carries out a Competing
Business or is actively planning or preparing to enter into a Competing
Business. The parties agree that such prohibition shall not apply to the
Executive’s passive ownership of not more than 5% of a publicly-traded company
 
(c) Non-solicitation Covenant. Executive agrees that he will not, individually
or with others, directly or indirectly (including without limitation,
individually or through any business, venture, proprietorship, partnership, or
corporation in which they control or own more than a 5% interest, through any
agents, through any contractors, through recruiters, by their successors, by
their employees, or by their assigns) hire, solicit, or induce any employee of
the Company to leave the Company during the period he is employed by the Company
and for a period of two years following the separation, resignation, or
termination of Executive’s employment with the Company.  Executive further
agrees that during the period he is employed by the Company and for two years
thereafter, he will not, either directly or indirectly, solicit or attempt to
solicit any customer, client, supplier, investor, vendor, consultant or
independent contractor of the Company to terminate, reduce or negatively alter
his, her or its relationship with the Company.  The geographic scope of the
covenants in Section 11(c) is the Prohibited Area.  Nothing in Sections 10 and
11 should be construed to narrow the obligations of Executive imposed by any
other provision herein, any other agreement, law or other source.
 
(d) Reasonable.  Executive agrees and acknowledges that the time limitation and
the geographic scope on the restrictions in Sections 10 and 11 and their
subparts are reasonable.  Executive also acknowledges and agrees that the
limitation in Sections 10 and 11 and their subparts is reasonably necessary for
the protection of the Company, that through this Agreement he shall receive
adequate consideration for any loss of opportunity associated with the
provisions herein, and that these provisions provide a reasonable way of
protecting the Company’s business value which was imparted to him.  In the event
that any term, word, clause, phrase, provision, restriction, or section of
Sections 10 and 11 of this Agreement is more restrictive than permitted by the
law of the jurisdiction in which the Company seeks enforcement thereof, the
provisions of this Agreement shall be limited only to that extent that a
judicial determination finds the same to be unreasonable or otherwise
unenforceable.  Moreover, notwithstanding any judicial determination that any
term, word, clause, phrase, provision, restriction, or section of this Agreement
is not specifically enforceable, the parties intend that the Company shall
nonetheless be entitled to recover monetary damages as a result of any breach
hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
(e) Legal and Equitable Remedies.  In view of the nature of the rights in
goodwill, employee relations, trade secrets, and business reputation and
prospects of the Company to be protected under Sections 10 and 11 of this
Agreement, Executive understands and agrees that the Company could not be
reasonably or adequately compensated in damages in an action at law for
Executive’s breach of their obligations (whether individually or together)
hereunder.  Accordingly, Executive specifically agrees that the Company shall be
entitled to temporary and permanent injunctive relief, specific performance, and
other equitable relief to enforce the provisions of Sections 10 and 11 of this
Agreement and that such relief may be granted without the necessity of proving
actual damages, and without bond.  Executive acknowledges and agrees that the
provisions in Sections 10 and 11 and their subparts are essential and material
to this Agreement, and that upon breach of Sections 10 and 11 by him, the
Company is entitled to withhold providing payments or consideration, to
equitable relief to prevent continued breach, to recover damages and to seek any
other remedies available to the Company.  This provision with respect to
injunctive relief shall not, however, diminish the right of the Company to claim
and recover damages or other remedies in addition to equitable relief.
 
(f) Extension of Time.  In the event that Executive breaches any covenant,
obligation or duty in Sections 10 and 11 or their subparts, any such duty,
obligation, or covenants to which the parties agreed by Sections 10 and 11 and
their subparts shall automatically toll from the date of the first breach, and
all subsequent breaches, until the resolution of the breach through private
settlement, judicial or other action, including all appeals.  The duration and
length of Executive’s duties and obligations as agreed by Sections 10 and 11 and
their subparts shall continue upon the effective date of any such settlement, or
judicial or other resolution.
 
12. Miscellaneous.
 
(a) Taxes. Executive agrees to be responsible for the payment of any taxes due
on any and all compensation, stock option, or benefit provided by the Company
pursuant to this Agreement.  Executive agrees to indemnify the Company and hold
the Company harmless from any and all claims or penalties asserted against the
Company for any failure to pay taxes due on any compensation, stock option, or
benefit provided by the Company pursuant to this Agreement.  Executive expressly
acknowledges that the Company has not made, nor herein makes, any representation
about the tax consequences of any consideration provided by the Company to
Executive pursuant to this Agreement.
 
(b) Modification/Waiver. This Agreement may not be amended, modified,
superseded, canceled, renewed or expanded, or any terms or covenants hereof
waived, except by a writing executed by each of the parties hereto or, in the
case of a waiver, by the party waiving compliance.  Failure of any party at any
time or times to require performance of any provision hereof shall in no manner
affect his or its right at a later time to enforce the same.  No waiver by a
party of a breach of any term or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances shall be deemed to be or
construed as a further or continuing waiver of agreement contained in the
Agreement.
 
(c) Attorneys’ Fees.  The prevailing party shall have the right to collect from
the other party its reasonable costs and necessary disbursements and attorneys'
fees incurred in enforcing this Agreement.
 
(d) Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of any successor or assignee of the business of the
Company.  This Agreement shall not be assignable by the Executive.
 
(e) Notices.  All notices given hereunder shall be given by certified mail,
addressed, or delivered by hand, to the other party at his or its address
contained in the Company’s records.  Executive promptly shall notify Company of
any change in Executive’s address.  Each notice shall be dated the date of its
mailing or delivery and shall be deemed given, delivered or completed on such
date.
 
(f) Governing Law; Personal Jurisdiction and Venue. This Agreement and all
disputes relating to this Agreement shall be governed in all respects by the
laws of the State of North Carolina as such laws are applied to agreements
between North Carolina residents entered into and performed entirely in North
Carolina.  The Parties acknowledge that this Agreement constitutes the minimum
contacts to establish personal jurisdiction in North Carolina and agree to North
Carolina court’s exercise of personal jurisdiction.  The Parties further agree
that any disputes relating to this Agreement shall be brought in courts located
in the State of North Carolina.
 
(g) Entire Agreement. This Agreement together with the Indemnification Agreement
and any equity grants under the Company’s 2010 Equity Incentive Plan set forth
the entire agreement and understanding of the parties hereto with regard to the
employment of the Executive by the Company and supersede any and all prior
agreements, arrangements and understandings, written or oral, pertaining to the
subject matter hereof.  No representation, promise or inducement relating to the
subject matter hereof has been made to a party that is not embodied in these
Agreements, and no party shall be bound by or liable for any alleged
representation, promise or inducement not so set forth.
 
 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have each duly executed this Executive
Employment Agreement as of the day and year first above written.
 
ISSUER DIRECT CORPORATION   
    EXECUTIVE                      
/s/ Andre Boisvert
   
/s/ Wesley Pollard
 
Name: Andre Boisvert                                           
   
Wesley Pollard
 
Title : Chairman of the Board  
   
 
 


 

